 

Exhibit 10.25

REATA PHARMACEUTICALS, INC.

AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

Each member of the Board of Directors (the “Board”) who is not also serving as
an employee of or consultant to Reata Pharmaceuticals, Inc. (“Reata”) or any of
its subsidiaries (each such member, an “Eligible Director”) will receive the
compensation described in this Amended and Restated Non-Employee Director
Compensation Policy (the “Policy”) for his or her Board service or service on a
committee of the Board (“Committee”). This Policy is effective as of December 7,
2016 (the “Effective Date”) and may be amended at any time in the sole
discretion of the Board or the Compensation Committee of the Board.

 

Annual Cash Compensation

 

The annual cash compensation amount set forth below is payable in equal
quarterly installments, payable after each regular quarterly Board meeting,
beginning with the Board meeting currently scheduled to be held on March 1, 2017
(collectively, the “Annual Cash Fees”). All Annual Cash Fees are vested upon
payment.

 

 

1.

Annual Board Service Retainer:

 

a.

All Eligible Directors: $37,250

 

b.

Lead Independent Director Service Retainer (in addition to Annual Board Service
Retainer): $20,000

 

2.

Annual Committee Member Service Retainer:

 

a.

Member of the Audit Committee: $7,500

 

b.

Member of the Compensation Committee: $6,375

 

c.

Member of the Nominating and Corporate Governance Committee: $4,500

 

3.

Annual Committee Chair Service Retainer (in addition to Annual Committee Member
Service Retainer):

 

a.

Chairman of the Audit Committee: $25,000

 

b.

Chairman of the Compensation Committee: $5,875

 

c.

Chairman of the Nominating and Corporate Governance Committee: $3,000

Beginning with the second regular Board meeting held after the 2018 annual
stockholder meeting, the Annual Cash Fees shall be as follows:

 

      1.   Annual Board Service Retainer:

a. All Eligible Directors: $38,000

 

--------------------------------------------------------------------------------

 

b. Lead Independent Director Service Retainer (in addition to Annual Board
Service    Retainer): $20,000

2. Annual Committee Member Service Retainer:

 

a.

Member of the Audit Committee: $7,500

 

b.

Member of the Compensation Committee: $6,375

 

c.

Member of the Nominating and Corporate Governance Committee: $4,500

3. Annual Committee Chair Service Retainer (in addition to Annual Committee
Member Service Retainer):

 

d.

Chairman of the Audit Committee: $25,000

 

e.

Chairman of the Compensation Committee: $7,125

 

f.

Chairman of the Nominating and Corporate Governance Committee: $3,500

 

Equity Compensation

 

The equity compensation set forth below will be granted under the Reata’s
Amended and Restated 2007 Long Term Incentive Plan (the “Plan”). All stock
options granted under this Policy will be nonstatutory stock options to purchase
shares of Class B common stock of Reata (“Common Stock”), with (a) an exercise
price per share equal to 100% of the Fair Market Value (as defined in the Plan)
of the underlying Common Stock on the date of grant, which shall be the closing
price on the date of grant (or, if not a business day, the first business day
thereafter) of a share of Reata’s Class A common stock on the Nasdaq Global
Market, and (b) a term of ten years from the date of grant. The other terms and
provisions of the stock options, including vesting on termination of service,
Disability (as defined in the form stock option agreement), death and Change in
Control (as defined in the Plan) will be in conformity with the Plan and the
form of stock option agreement and notice of grant previously approved by the
Board for members of the Board, as the Plan or any such form may be amended from
time to time. The terms and provisions of the stock options as set forth in this
paragraph are referred to herein as the “Terms”.

 

 

1.

Initial Grant: On the date of the Eligible Director’s initial election or
appointment to the Board (or, if such date is not a market trading day, the
first market trading day thereafter), the Eligible Director will automatically,
and without further action by the Board or Compensation Committee of the Board,
be granted a stock option to purchase 16,000 shares of Common Stock (the
“Initial Grant”). The stock option constituting each Initial Grant will vest in
equal annual installments over a three-year period so that the Initial Grant
will become fully vested on the third anniversary of the date of grant, subject
to the Terms.

 

 

2.

Annual Grant: On the date of the first regular Board meeting held after each
Reata annual stockholder meeting, for each Eligible Director who continues to
serve as a non-employee member of the Board (or who is first elected to the
Board at such annual

 

--------------------------------------------------------------------------------

 

 

stockholder meeting), the Eligible Director will automatically, and without
further action by the Board or Compensation Committee of the Board, be granted a
stock option to purchase 6,000 shares of Common Stock or, beginning with the
first regular Board meeting held after Reata’s 2018 annual stockholder meeting,
8,000 shares of Common Stock (the “Annual Grant”). In addition, each Eligible
Director who is first elected or appointed to the Board other than at the first
regular Board meeting held after a Reata annual stockholder meeting will
automatically, and without further action by the Board or Compensation Committee
of the Board, be granted an Annual Grant on the date of the Eligible Director’s
initial election or appointment to the Board, prorated by multiplying 6,000 or
8,000, as applicable, by a fraction (1) the numerator of which is the number of
subsequent regular Board meetings remaining until (and including) the first
regular Board meeting held after Reata’s next annual stockholder meeting and (2)
the denominator of which is four. Subject to the Terms, the stock options
constituting the Annual Grant will vest in the number of equal quarterly
installments that is the number of regular quarterly Board meetings scheduled to
be held following the date of grant to and including Reata’s regular Board
meeting scheduled to be held after Reata’s next annual stockholder meeting
following the date of grant. An example of the above proration procedures
follows: if an Eligible Director is appointed to the Board on January, 5, 2017,
then the Eligible Director would receive an Annual Grant of 3,000 shares on
January 5, 2017,  which Annual Grant would vest 50% on April 5, 2017, and 50% on
July 5, 2017, subject to the Terms;  the new Eligible Director and all other
Eligible Directors would receive an Annual Grant of 6,000 shares on the date of
the June regular Board meeting (held after the June annual stockholder meeting)
following the January date of grant, which would vest in four equal quarterly
installments, subject to the Terms.

 

3.    Interim Grants: On the Effective Date, each Eligible Director will
automatically, and without further action by the Board or Compensation Committee
of the Board, be granted a stock option to purchase 6,000 shares of Common Stock
(the “Interim Annual Grant”). The shares subject to the Interim Annual Grant
will vest 50% on March 7, 2017, and 50% on June 7, 2017, subject to the Terms.

 

Election to Receive Stock Options in Lieu of Cash Compensation

 

An Eligible Director may elect to receive a grant of stock options pursuant to
the Equity Compensation provisions of this Policy in lieu of receiving future
cash compensation payments, or any portion thereof, of the Annual Board Service
Retainer, the Lead Independent Director Service Retainer, the Annual Committee
Member Service Retainer, and/or the Annual Committee Chair Service Retainer (the
“Election Grant”). This election to receive an Election Grant may be made by an
Eligible Director  on the date of Reata’s first regular Board meeting held after
an annual stockholder meeting by submitting an executed election form (the
“Election Form”) to Reata’s chief legal counsel in the form and pursuant to
procedures established by the Company.  The stock options granted pursuant to an
Election Grant will be granted on the day of Reata’s first regular Board meeting
held after each annual stockholder meeting, will have a Black-Scholes value
equal to the annual amount of the applicable Retainer, and will otherwise be
subject to the Terms. In addition, each Eligible Director serving as of the
Effective Date, and each Eligible Director who is first elected or appointed to
the Board following the Effective Date

 

--------------------------------------------------------------------------------

 

and not at an annual stockholder meeting, may execute an Election Form on a date
other than the date of Reata’s first regular Board meeting held after an annual
stockholder meeting, in which case, in addition to receiving a grant of stock
options pursuant to an Election Grant on the day of Reata’s first regular Board
meeting held after each annual stockholder meeting, such Eligible Director will
also be granted on the date of execution of the Election Form a prorated
Election Grant with a Black-Scholes value equal to the Black-Scholes value of
the applicable Retainer multiplied by a fraction (1) the numerator of which is
the number of subsequent regular Board meetings that will be held after the date
of grant to, and including, the first regular Board meeting held after Reata’s
next annual stockholder meeting, and (2) the denominator of which is 4, and will
otherwise be subject to the Terms. The stock options constituting Election
Grants will vest in the number of equal quarterly installments that is the
number of regular quarterly Board meetings scheduled to be held following the
date of grant to and including Reata’s regular Board meeting scheduled to be
held after Reata’s next annual stockholder meeting following the date of grant,
subject to the Terms. Any election to receive an Election Grant will be
irrevocable until the third anniversary of such election. Once an Election Form
has been executed and delivered to Reata, no additional Election Form is
required to be executed, unless (1) an Eligible Director has revoked an election
to receive an Election Grant and thereafter determines to again receive an
Election Grant or (2) an Eligible Director becomes entitled to receive a
Retainer which the Eligible Director was not entitled to receive at the time of
the execution of an Election Form. If the amount of any Retainer is changed, no
additional Election Form is required to be executed if it included an election
as to that type of Retainer.

 

Fractions

 

Stock options granted pursuant to an Election Grant shall be for a number of
whole shares of Common Stock. Any fractional share of Common Stock shall be
rounded down to the nearest whole share of Common Stock. Fractions of shares of
Common Stock subject to a stock option shall not vest on a vesting date of an
Initial Grant, an Annual Grant, an Interim Annual Grant, or an Election Grant,
and the shares of Common Stock that do vest on a vesting date shall be rounded
down to the nearest whole share of Common Stock; provided, however, that such
fractions of shares of Common Stock shall be added to the number of shares of
Common Stock that vest on the final vesting date or that otherwise vest due to
the vesting acceleration (with any resulting fraction of a share of Common Stock
being rounded down to the nearest whole share of Common Stock).

 

Waiver

 

An Eligible Director may, at any time and from time to time, waive receipt of
any or all cash or equity compensation payable to such Eligible Director
pursuant to the Policy (a “Waiver”). After a Waiver, the Eligible Director may,
at any time and from time to time, withdraw the Waiver and begin receiving
future cash and equity compensation pursuant to the Policy. Any Waiver or
withdrawal of a Waiver shall be made by providing written notice to an officer
of Reata.  KHK Supplements (2) and CNS Pharmaceuticals, Inc. Purchase Agreement.

 